Title: From James Madison to Richard Cutts, 28 December 1819
From: Madison, James
To: Cutts, Richard


Dear Sir
Dcr. 28. 1819
Judge Washington is to send me shortly a packet of papers. I have taken the liberty of desiring him to put it into your care and I ask the favor of you to forward it by some safe hand coming into this neighborhood. The papers are of a sort that makes safety more important than despatch. Mrs. M. will tell Mrs. C. that we are all well, and I add my assurance to hers of our affectionate regards. Yrs.
James Madison
